Citation Nr: 9936029	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  97-19 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic 
lumbosacral strain with arthritis, currently evaluated as 20 
percent disabling.


REPRESENTATION


Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD


Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to 
February 1958, October 1960 to October 1968, and from 
February 1971 to November 1978, including service in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, inter alia, denied the veteran's 
claim of entitlement to an evaluation in excess of 10 percent 
for his service-connected post-traumatic lumbosacral strain 
with arthritis (low back disability).  The veteran timely 
appealed this determination to the Board.

In the June 1996 decision, the RO also considered the 
veteran's claims of entitlement to an increased rating for 
his service-connected varicose veins of the right leg and to 
service connection for heart and lung disorders; these 
matters are no longer before the Board.  In August 1996, the 
Board rendered a decision denying those claims.  At that 
time, however, the Board remanded the claim for an increased 
rating for the low back disability to the RO for further 
development and adjudication.

In a June 1999 rating action, the RO increased the evaluation 
of the veteran's low back disability to 20 percent, effective 
November 30, 1995.  However, inasmuch as a higher evaluation 
is potentially available, and the veteran is presumed to seek 
the maximum available benefit for a disability, the veteran's 
claim for an increased rating remains viable on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Indeed, in a statement dated in 
June 1999 and received at the RO that same month, the veteran 
affirmatively asserted entitlement to a higher evaluation.  
Accordingly, the case has been returned to the Board for 
further appellate consideration.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Objectively, the veteran's service-connected low back 
disability is manifested by overall moderate limitation of 
motion of the lumbar spine with pain on motion in all 
spheres; the veteran also complains of experiencing constant 
pain (attributed, at least in part, to the service-connected 
disability), which a VA examiner has indicated results in 
additional functional impairment during flare-ups.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 40 percent evaluation for post-
traumatic lumbosacral strain with arthritis have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a; Diagnostic Codes 5003, 5285, 5286, 
5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a October 1979 rating decision, the RO granted service 
connection for post-traumatic lumbosacral strain with 
arthritis and assigned a noncompensable evaluation under 
Diagnostic Code 5295 (for lumbosacral strain), effective 
December 1, 1978.  In January 1987, the RO increased the 
evaluation for this disability to 10 percent, effective 
September 2, 1986.  The RO confirmed and continued the 10 
percent evaluation in July 1991.

In November 1995, the veteran filed the instant claim for an 
increased rating for the disability.  At that time, he 
submitted to the RO a copy of an August 1992 letter from the 
Social Security Administration (SSA) that reflects that he 
was awarded disability benefits from that agency, effective 
that same month.  He also provided copies of records that 
were considered by the SSA showing VA treatment for his back 
disability dated from November 1986 to December 1987.  These 
records, duplicative of those of record in July 1991, reflect 
limited lumbar spine motion and complaints of pain.

During a February 1996 VA examination, the veteran reported a 
history of having had chronic low back problems since his 
period of service.  The examination revealed that the veteran 
had no abnormal curvatures of the lumbosacral spine.  In 
addition, the examiner reported that straight leg raising 
could be accomplished to "only 60 degrees and no further, 
even when the legs held extended."  X-rays showed prominent 
osteoarthritic spurring with disc narrowing at L3-L4 and 
minor spurring at L4-L5, and the impression of the 
radiologist was that of general osteoarthritic changes; the 
examiner offered no diagnosis for the veteran's low back 
disability.

Private treatment records from Health, Fitness and 
Rehabilitation in Binghamton, New York, dated from May to 
June 1997, include a May 1997 physical therapy report that 
reflects that the veteran he complained of having constant 
low back pain and that he was diagnosed as suffering from 
degenerative disc disease of the lumbosacral spine.  

In August 1998, the Board remanded the case to the RO for the 
following reasons:  (1) to associate recent treatment records 
with the claims folder; (2) to have the veteran undergo a 
contemporaneous VA orthopedic, and, if necessary, a 
neurological examination, which was to specifically include 
range of motion findings as well as an opinion relating to 
the pain and corresponding functional impairment; and (3) for 
the RO to consider the applicability of 38 C.F.R. 
§ 3.321(b)(1), 4.40 and 4.45.

Consistent with the Board's remand instructions, in an 
October 1998 letter, the RO requested that the veteran 
provide the names and addresses of the health care providers 
from whom he had recently received treatment.  Although the 
record reflects that the veteran did not respond, recent VA 
outpatient treatment records, dated from January to May 1999, 
were thereafter associated with the claims folder.  In May 
1999, the RO also afforded the veteran VA orthopedic and 
neurological examination.

Outpatient treatment records from the VA Medical Center in 
Syracuse, New York, dated from January to May 1999, show that 
the veteran was seen on several occasions for complaints and 
treatment of low back pain.  X-rays taken in May 1999 showed 
that there was disc space narrowing at L1 and at L3 to L4.  
The radiologist indicated that there were also anterior and 
posterior osteophytes at multiple levels.  The examiner 
indicated that, as compared to an X-ray study conducted in 
1996, there was a slight interval progression of degenerative 
changes.

During the VA orthopedic examination, the veteran provided a 
history of having chronic low back disability subsequent to 
an in-service back injury.  He also complained that he had 
"generally continuous" low back pain, which was exacerbated 
by prolonged sitting and driving.  In addition, the veteran 
stated that he experienced radiating pain and numbness to his 
lower extremities.  The examination revealed that the veteran 
had a moderate flattening of the normal lumbar lordosis, and 
that palpation disclosed minimal paraspinal tenderness at L5-
S1.  The physician further reported that there was S1 joint 
tenderness but that there was no sciatic notch tenderness.  
In addition, he indicated that the veteran "does manage to 
attempt a straight leg raise, but lacks the strength to flex 
more than 20 degrees actively on either side"; the examiner 
added that he was able to passively accomplish a straight leg 
raise to 80 degrees.

Range of motion studies revealed that the veteran's forward 
flexion was limited to 70 degrees, his backward extension to 
5 degrees, his lateral flexion to 20 degrees, bilaterally, 
and that his lateral rotation was limited to 30 degrees, 
bilaterally.  In addition, the physician indicated that the 
veteran had "end range pain" in each sphere of motion.  In 
response to the Board's inquiry regarding additional 
functional impairment during periods of flare-up, the 
examiner stated that, during such times, the veteran likely 
experienced further loss of motion and function, but he was 
not able to provide a specific assessment in terms of 
degrees; he suggested that those findings could only be 
accomplished by examining the veteran at a time of flare-up.  
The examiner indicated that he reviewed the claims folder.  
Thereafter, he diagnosed the veteran as having chronic 
progressive lumbosacral spine pain that appeared to be 
secondary to his degenerative joint disease.  In addition, he 
noted that the veteran was scheduled to have diagnostic tests 
performed later that same month.

In May 1999, the veteran was also afforded a VA neurological 
examination.  During the examination, the veteran provided a 
history of low back disability consistent with that noted 
above, although he complained that it had worsened in recent 
years.  He also reported that he had pain and numbness that 
radiated to his lower extremities, and that the pain was 
worsened by activity.  In this regard, he cited prolonged 
sitting and walking, as well as bending, driving and lifting.  
The veteran stated that treated the pain stemming from the 
disability with Tylenol with codeine, sertraline and 
naproxen; he also indicated that he performed exercises in 
the morning to lessen the pain.

The examination disclosed that the veteran was able to 
accomplish straight leg raising to 75 to 80 degrees and that 
he was able to walk on his heels without difficulty.  The 
physician reported, however, that the veteran had paraspinal 
tenderness in his low back.  The examiner's assessment was 
chronic low back pain with radiation in the lower 
extremities.  In addition, he noted that his review of the 
claims folder revealed that X-rays revealed multilevel 
discogenic degeneration with some osteoarthritic changes.  In 
this regard, he opined that the disc disease was due to a 
combination of his old age and his in-service low back 
injury.  In addition, he recommended that diagnostic tests of 
the veteran's low back be performed to determine whether 
there was evidence of stenosis, disc herniation or 
spondylosis.  He also stated that the veteran needed to be 
followed and managed clinically.

Based on the findings of the May 1999 VA examinations and the 
VA outpatient treatment records, the RO increased the 
evaluation of the veteran's low back disability to 20 
percent.  In addition, when the RO increased the evaluation 
of the veteran's low back disability to 20 percent, 
consistent with the Board's August 1998 remand instructions, 
the RO considered the applicability of 38 C.F.R. 
§ 3.321(b)(1), but concluded that the case did not warrant 
referral to the Under Secretary for Benefits or to the 
Director of the Compensation and Pension Service for 
assignment of an extra-schedular rating.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to increased rating for his low back 
disability is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.

In addition, as noted above, on remand, the RO complied with 
much of the Board's instructions.  However, despite the 
Board's specific instruction to do so, there is no evidence 
that the RO considered 38 C.F.R. § 4.40 and 4.45 in 
readjudicting this claim; indeed, those regulations were 
neither discussed or cited to in the June 1999 Supplemental 
Statement of the Case (SSOC).  In light of this decision, in 
which the Board has determined that the veteran's service-
connected low back disability warrants the maximum schedular 
evaluation under the Rating Schedule based on limitation of 
motion of the lumbar spine, the Board concludes that the 
veteran has not been prejudiced.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As such, a remand for compliance 
of the Board's remand instructions, pursuant to the holding 
of the United States Court of Veterans Appeals (now known as 
United States Court of Appeals for Veterans Claims) (Court) 
in Stegall v. West, 11 Vet. App. 268 (1998), is not 
warranted.  See Evans v. West, 12 Vet. App. 22, 30-31 (1998).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. at 204-7.

The veteran contends that he is entitled to a higher rating 
because, at times, the disability is productive of severe low 
back pain, and that his corresponding functional impairment 
has not been considered in the adjudication of his claim.  He 
also contends that his lumbosacral disc pathology is related 
to his service-connected condition.  As noted above, the 
veteran's low back disability currently is rated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5295-5292.

Diagnostic Code 5295, pursuant to which lumbosacral strain is 
evaluated, provides for a 20 percent evaluation for 
disability with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
40 percent evaluation, the maximum evaluation assignable 
under Diagnostic Code 5295, is warranted for severe 
disability with listing of the whole spine to the opposite 
side, posttussive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

Arthritis, established by X-ray, is evaluated on the basis of 
limitation of motion.  See Diagnostic Code 5003.  Limitation 
of motion of the lumbar spine is rated under Diagnostic Code 
5292, which provides for a 20 percent evaluation for moderate 
limitation of motion.  A maximum 40 percent evaluation 
requires severe limitation of motion.  

Historically, the veteran's disability has been characterized 
as lumbosacral strain, later to include arthritis.  However, 
the more recent evidence of record indicates that, rather 
than lumbosacral strain, the veteran's back disability 
currently involves pain and limited motion due to 
degenerative changes of the lumbar spine; thus, evaluation 
under Diagnostic Code 5292 appears most appropriate.  
Moreover, when the medical evidence is considered along with 
the veteran's complaints, the Board finds that, taking into 
consideration the DeLuca factors, and resolving all 
reasonable doubt in the veteran's favor, the disability 
picture warrants the maximum schedular rating.

In reaching this determination, the Board observes that the 
veteran's statements, as well as the private and VA medical 
evidence, reflect that he has consistently reported that his 
low back disability is productive of severe pain and 
corresponding functional impairment.  The May 1999 VA 
orthopedic examination report, the only contemporaneous 
medical evidence that contains range of motion findings for 
the veteran's lumbosacral spine, shows that his forward 
flexion was limited to 70 degrees, his backward extension to 
5 degrees, his lateral flexion to 20 degrees, bilaterally, 
and his lateral rotation was limited to 30 degrees, 
bilaterally.  These finding reflect that, overall, the 
veteran's disability is productive of moderate limitation of 
motion.  However, with respect to his backward extension, it 
clearly shows severe limitation of motion.  In addition, the 
physician indicated that the veteran had "end range pain" 
in each sphere of motion; pain and tenderness was also 
objectively demonstrated during the May 1999 VA neurological 
examination.  Further, the Board observes that, during the 
May 1999 VA orthopedic examination, the physician reported 
that, in attempting a straight leg raise, the veteran lacked 
the strength to flex more than 20 degrees actively on either 
side.  Moreover, as noted by the examiner, the examination 
was not conducted during a period of flare-up.  In this 
regard, the physician stated that, during such times, the 
veteran likely experienced "additional loss of motion and 
function."  

The Board notes that the orthopedist's assessment is similar 
to that offered by the VA neurologist, who reported that the 
veteran's complaints that his low back pain was worsened by 
such activities as prolonged sitting and walking, as well as 
bending, driving and lifting.  In addition, the report 
reflects that the veteran treated his low back disability 
with Tylenol with codeine, sertraline and naproxen.  Further, 
although both VA examiners opined that the symptoms were due, 
at least in part to the veteran's lumbar spine disc disease, 
for which service connection has not been established, the VA 
neurologist indicated that the veteran's disc disease was 
due, at least in part, to the veteran's in-service low back 
injury.  

Hence, the evidence establishes that, objectively, the 
veteran's service-connected low back disability is manifested 
by overall moderate limitation of motion of the lumbar spine 
with pain on motion in all spheres.  The examination reports 
and outpatient treatment records also establishes that the 
veteran also complains of experiencing constant pain 
(attributed, at least in part, to the service-connected 
disability), which a VA examiner has indicated results in 
additional functional impairment during flare-ups.  Although 
the physician has not provided a specific assessment of such 
loss in terms of degrees (indicating that such could only be 
measured during a flare-up) the Board finds, with resolution 
of all reasonable in the veteran's favor, the veteran's 
disability, to include additional functional loss during 
flare-ups, results in severe impairment, warranting the 
assignment of the maximum 40 percent evaluation under 
Diagnostic Code 5292.

However, the claims file does not reflect that the veteran's 
pain is so debilitating as to warrant the assignment of more 
than a 40 percent evaluation pursuant to any other Diagnostic 
Code.  As noted above, a 40 percent evaluation is the highest 
evaluation assignable under Diagnostic Code 5295.  Moreover, 
even assuming, arguendo, that evaluation of the disability 
under Diagnostic Code 5293, for intevertebral disc disease 
was appropriate, more than a 40 percent evaluation would not 
be warranted.  In this regard, the Board observes that the 
evidence does not show that the intervertebral disc syndrome 
is productive of pronounced impairment with persistent 
symptoms that are compatible with sciatic neuropathy, such as 
characteristic pain, demonstrable muscle spasm an absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
By contrast, there is no medical evidence showing that the 
veteran suffers from either muscle spasm or absent ankle 
jerk.  Accordingly, because the evidence does not reflect 
that the veteran's degenerative disc disease approximates, or 
most closely approximates, the criteria for pronounced 
intervertebral disc syndrome, a 60 percent rating under this 
code is not warranted.

The Board also finds that there is no other diagnostic code 
under which the veteran's disability can be evaluated.  In 
the absence of evidence of, or disability comparable to, 
residuals of a vertebral fracture without cord involvement 
but with abnormal mobility requiring a neck brace (jury mast) 
(Diagnostic Code 5285), or ankylosis of the whole spine 
(Diagnostic Code 5286), there is no basis for evaluation 
under any other potentially applicable diagnostic code 
providing for a higher evaluation.

As a final point, the Board notes that the record does not 
establish that the schedular criteria are inadequate to 
evaluate the disability, so as to warrant assignment of an 
evaluation higher than 40 percent on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the disability under consideration has resulted 
in marked interference with employment.  In addition, there 
is no showing that the low back disability has necessitated 
frequent periods of hospitalization, or that the disability 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 40 percent rating for post-traumatic 
lumbosacral strain with arthritis, is granted.


REMAND

In an August 1997 decision, the RO denied entitlement to 
service connection for arthritis of the hip, neck and 
shoulders.  In a statement filed with the RO in September 
1997 (on a VA Form 9, Appeal to the Board of Veterans' 
Appeals) the veteran expressed his disagreement with that 
determination.  The Board accepts the September 1997 
statement as a Notice of Disagreement (NOD) pursuant to 
38 C.F.R. § 20.201 (1999).  As it does not appear that the RO 
has issued him a Statement of the Case (SOC) with respect to 
these claims, a remand for this purpose is warranted.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following action:

The RO should issue the veteran a 
Statement of the Case with respect to his 
claims for service connection for 
arthritis of the hip, neck and shoulders, 
to include notification of the need, and 
the appropriate time period, in which to 
file a substantive appeal to perfect his 
appeal on these issues.  These issues 
should be certified to the Board only if 
a timely appeal is perfected.

The purpose of this REMAND is to afford due process and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals







